DETAILED ACTION
	Claims 1-15 and 17-19 are pending. Claims 1-5, 11, and 19 have been amended and claims 16 and 20 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO2015198915) in view of Archetti (U.S. 2015/0252265). U.S. 2017/0158793 is being used as the English translation of ‘915.
	Endo et al. teaches a polymerizable liquid crystal composition (material) containing a polymerizable haze-reducing agent and a polymerizable liquid crystal compound. The present invention also provides an optically anisotropic body (polymer film claim 12) using the polymerizable liquid crystal composition of the present invention [0009] wherein the haze-reducing agent refers to a compound that serves as follows: in the case where a film formed by curing the polymerizable liquid crystal composition containing it is irradiated with visible light, the compound can make the ratio of diffused and transmitted light to the whole of transmitted light (haze value) smaller as compared with the case where such a compound is not used. Specific examples of the polymerizable haze-reducing agent include compounds each containing at least one polymerizable functional group and at least one polar group selected from -OH, -COOH, -NH2, -NO2, and SH [0013]. Endo et al. also teaches in the case where an optically anisotropic body produced by using the polymerizable liquid crystal composition of the present invention needs to have an enhanced orientation, a monofunctional polymerizable liquid crystal compound selected from compounds represented by Formulae (II-2-1-2) to (II-2-1-4) and having three or more ring structures and a difunctional polymerizable liquid crystal compound selected from compounds represented by Formulae (II-2-2-2) to (II-2-2-4) and having three or more ring structures are preferably used in the form of a mixture of polymerizable liquid crystal compounds, a mixture in which the amount of the compounds represented by Formulae (II-2-1-2) and (II-2-2-2) and having three ring structures has adjusted to be not less than 70 mass % relative (claim 1) to the total amount of polymerizable liquid crystal compounds to be used is more preferred [0068] wherein a specific example of Formula (II-2-2-1) is the following Formula (II-2-2-1-4):

    PNG
    media_image1.png
    128
    678
    media_image1.png
    Greyscale
[0057] wherein Rd and Re are each a hydrogen atom or a methyl group, m1 and m2 are each 0 to 18, and n1 and n2 are each 0 or 1 [0058] which is equivalent to a direactive mesogenic compound of instant claim 1, specifically formula DRM of instant claims 2 and 19, more specifically formula DRMa1 of instant claim 3 when P0 is an acryl or methacryl group, x and y are 0 to 12, z is 0 or 1, and r is 0. A specific example of Formula (II-2-1-1) to (II-2-1-4) is shown as the following Formula (II-2-1-1-10):

    PNG
    media_image2.png
    115
    669
    media_image2.png
    Greyscale
 [0050] wherein Rc is a hydrogen atom or a methyl group, m is 0 to 18, n is 0 or 1, and R21 preferably is a linear alkyl having 1 to 6 carbon atoms [0051] which is equivalent to a monoreactive mesogenic compound represented by formula MRM of instant claim 4, specifically formula MRM4 of instant claim 5 when P0 is an acryl or methacryl group, x is 0 or 1 to 12, z is 0 or 1, and R0 is alkyl with 1 or more C atoms. Endo et al. further teaches the total amount of the monofunctional polymerizable liquid crystal compounds having one polymerizable functional group per molecule is especially preferably 10 to 80 mass % relative to the total amount of the polymerizable liquid crystal compounds to be used [0052] and the total amount of the difunctional polymerizable liquid crystal compounds each having two polymerizable functional groups per molecule is especially 15 to 80 mass % relative to the total amount of polymerizable liquid crystal compounds to be used (claims 6 and 7). Endo et al. teaches a specific example of the polymerizable haze-reducing agent is the following compound (D-4):

    PNG
    media_image3.png
    108
    330
    media_image3.png
    Greyscale
[0142] which is structurally similar to Applicant’s formula I but does not teach the polymerizable haze-reducing agent is representative of claimed formula I.
However, Archetti et al. teaches LC media comprising a compound of formula I [0111] wherein a specific example of formula I the following compound 4:

    PNG
    media_image4.png
    220
    483
    media_image4.png
    Greyscale
 [0358] which is equivalent to formula I of instant claim 1 when R1 denotes an alkyl radical having 5 C atoms, A1 denotes 
    PNG
    media_image5.png
    52
    76
    media_image5.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is a straight-chain alkyl having 2 C atoms, such that p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a spacer group, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image6.png
    92
    183
    media_image6.png
    Greyscale
 where R2 denotes H. Archetti et al. also teaches the polymerizable self-alignment additive of formula I effects homeotropic alignment of the liquid crystal with respect to the substrate surfaces. In view of the investigations in connection with this invention, it appears that the polar anchor group interacts with the substrate surface. This causes the organic compounds on the substrate surface to align and induce homeotropic alignment of the liquid crystal [0060]. Furthermore, Endo et al. teaches the polymerizable liquid crystal compositions containing the polymerizable haze-reducing agents represented by Formulae (D-1) to (D-4) and (D-6) to (D-9) enabled production of optically anisotropic bodies having better adhesion, further reduced haze, and better transparency and orientation [0149]. It should also be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Although Archetti et al. is directed to liquid crystalline media and not optically anisotropic films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Endo et al. to include the compound 4 of Archetti et al. in order to achieve strong homeotropic alignment because Endo et al. teaches structurally similar polymerizable polar group-containing compounds with the same function as that of Archetti. The above is a composition, therefore the process of mixing said components is taught (claim 10).
	With regard to claim 8, Endo et al. teaches the polymerizable liquid crystal composition of the present invention preferably contains a photopolymerization initiator [0107].
	With regard to claim 9, Endo et al. teaches the polymerizable liquid crystal composition of the present invention preferably contains a polymerization inhibitor [0098].
	With regard to claim 11, Endo et al. teaches the optically anisotropic body produced through polymerization of the polymerizable liquid crystal composition of the present invention can be removed from the substrate and used in this state or can be used without being removed from the substrate [0133].
Claim 12 recites “obtainable from…by a process of” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Claim 13 recites “is homeotropically aligned” which refers to the function of the LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Nevertheless, Endo et al. teaches the polymerization of the polymerizable liquid crystal composition of the present invention typically involves irradiation with light, such as ultraviolet, or heating in a state in which the liquid crystal compound contained in the polymerizable liquid crystal composition is in horizontal alignment, vertical (homeotropic) alignment, hybrid alignment, or cholesteric alignment (planar alignment) with respect to the substrate [0128].
	With regard to claims 14, 15, 17, and 18, Endo et al. teaches the present invention relates to a polymerizable liquid crystal composition that is useful as a component of an optically anisotropic body used for optical compensation in, for instance, liquid crystal devices, displays, optical components, colorants, security marking, laser-emitting members, or liquid crystal displays [0001].
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Applicant argues, regarding the 103 rejection over Endo in view of Archetti, Archetti and Endo are directed to different technologies and thus non-combinable as non-analogous art. Archetti discloses a self-aligning additive for VA-mode displays which has nothing to do with the polymer films of the primary reference. The polymerizable LC media of Endo are planarly aligned.it is well known that a homeotropic (alignment) of LC media on plastic substrates, such as TAC, is usually achieved by surface treatments, such as CD treatments or additional alignment layers. Endo teaches in its working examples TAC substrates further supported by [0126]. Paragraph [0134] of Endo planarly aligned variations of the invention. It is apparent that the purpose of compound 4 of Endo is to promote planar alignment. It is surprising that structural changes in the molecules of formula I of the instant claims have different effect on the polymerizable LC medium on glass and plastic substrates. Furthermore, none of the cited references acknowledge or address the problem of dark state transmittance making the improvement unexpected.
The Examiner respectfully disagrees. The entire disclosures of both Archetti and Endo are to be considered for obviousness. In the instant case, while Endo does teach planar alignment and TAC substrates in its examples, Endo also teaches “the present invention will now be described with reference to Synthesis Examples, Examples, and Comparative Examples but is apparently not limited thereto” [0138]. Further, as noted above in the rejection, Endo teaches the polymerization of the polymerizable liquid crystal composition of the present invention typically involves irradiation with light, such as ultraviolet, or heating in a state in which the liquid crystal compound contained in the polymerizable liquid crystal composition is in horizontal alignment, vertical (homeotropic) alignment, hybrid alignment, or cholesteric alignment (planar alignment) with respect to the substrate [0128]. Endo also teaches the substrate may be typically subjected to an alignment treatment or may be provided with an alignment film [0126]. As seen in Archetti, it is known in the liquid crystal art to omit such treatment by the addition of suitable additives/compounds. Thus, the language of Endo allows for known modifications with the expectation of improved alignment such as the compounds disclosed in Archetti. Furthermore, Endo teaches any substrate can be used in the optically anisotropic body of the present invention provided that the substrate can be used in general liquid crystal devices, displays, optical components, and optical films and that the substrate has a heat resistance that allows it to endure heating for drying after application of the polymerizable liquid crystal composition of the present invention. Examples of such a substrate include glass substrates, metal substrates, ceramic substrates, and substrates formed of organic materials, such as plastic substrates [0124]. Therefore, the teachings of Endo are not limited to just planar alignment and TAC substrates but instead could be several different types of alignment including vertical (homeotropic) alignment and used on glass or plastic substrates. Regarding unexpected advantages, the Examiner would like to note that the prior art need not seek out the same benefits as Applicant in order for obviousness to be present. Instead, the prior art need only teach the claimed invention along with the motivation to achieve it. In the instant case, the motivation to combine Endo and Archetti is based on the mutually desired effect of LC alignment and their use of polar-containing polymerizable compounds. Therefore, the instant claims are obvious over the combined teachings of Archetti and Endo.
Due to the amendment of instant claims 1, 2, and 4, the objections have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722